314DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
2.	Claims 1-12, 14-15, 17-18, and 20-24 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
	The primary reason for the allowance of claims 1-12, 14-15, and 17-18 is the inclusion of the limitations of: 1) according to a test purpose, determining rock mass basic factors affecting three-way confining pressure loading drilling, and designing a reasonable test solution; 2) preparing the corresponding test piece according to the test solution; 3) performing a three-way confining pressure drilling test on the prepared test piece, collecting the drilling parameters in a drilling process of the test piece in the test, and collecting the rock core of the test piece; 4a) performing statistics on a core collection rate of the rock core of the test piece, and measuring a integrity parameter RQD value of the test piece; 4b) cutting and grinding the rock core obtained from the test piece, manufacturing a plurality of standard test pieces, and performing the triaxial test and a uniaxial test to measure the mechanical property parameters of the test piece material; and 5) preprocessing the collected data, and then establishing the relationship between the processed data and the same-depth rock mechanical properties and rock mass integrity parameters, including an optimal regression relational expression of the uniaxial compressive strength and the drilling parameters, the optimal regression relational expression of a cohesive force and the drilling parameters, the optimal regression relational expression of an inner friction angle and the drilling parameters, the optimal regression relational expression of modulus of elasticity and the drilling parameters, a rock mass integrity parameter RQD value, a torque fracture index QDm and a rotating speed fracture index QDr. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
The primary reason for the allowance of claims 20-24 is the inclusion of the limitations of: A) taking onsite fractured rocks in an underground engineering, manufacturing indoor drilling test pieces, and dividing the indoor drilling test pieces into several groups; B) taking any group as an example, randomly taking a part of test pieces, implementing an indoor drilling test, recording the drilling parameters of three test pieces, substituting the drilling parameters of each test piece into the optimal regression relational expression of the uniaxial compressive strength and the drilling parameters of preprocessing the collected data, and then establishing the relationship between the processed data and the same-depth rock mechanical properties and rock mass integrity parameters, including an optimal regression relational expression of the uniaxial compressive strength and the drilling parameters, the optimal regression relational expression of a cohesive force and the drilling parameters, the optimal regression relational expression of an inner friction angle and the drilling parameters, the optimal regression relational expression of modulus of elasticity and the drilling parameters, a rock mass integrity parameter RQD value, a torque fracture index QD, and a rotating speed fracture index QD, to obtain the equivalent uniaxial compressive strength of each test piece, and then obtaining a representative value of the equivalent uniaxial compressive strength of the group of fractured rock masses; C) comparing the representative value of the equivalent uniaxial compressive strength obtained in the step B) with an expected strength value, designing an anchoring and grouting solution, implementing the same anchoring and grouting reinforcement solution on the rest test pieces in the group, and curing the test pieces under the same conditions; D) performing the indoor drilling test on the cured reinforced test piece, and substituting the drilling parameters into the optimal regression relational expression of the uniaxial compressive strength and the drilling parameters of preprocessing the collected data, and then establishing the relationship between the processed data and the same-depth rock mechanical properties and rock mass integrity parameters, including an optimal regression relational expression of the uniaxial compressive strength and the drilling parameters, the optimal regression relational expression of a cohesive force and the drilling parameters, the optimal regression relational expression of an inner friction angle and the drilling parameters, the optimal regression relational expression of modulus of elasticity and the drilling parameters, a rock mass integrity parameter RQD value, a torque fracture index QD, and a rotating speed fracture index QD, to obtain the equivalent uniaxial compressive strength of each test piece; and E) calculating a guarantee rate of the equivalent uniaxial compressive strength after the reinforcement of the group of test pieces, if the guarantee rate is greater than 95%, judging that the anchoring and grouting reinforcement solution is reasonable, or otherwise, judging that the anchoring and grouting reinforcement solution is unreasonable. It is these limitations found in the claims, as they are claimed in the combination that have not been found, taught or suggested by the prior art of record, which make these claims allowable over the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862                                                                                                                                                                                                        
/TOAN M LE/Primary Examiner, Art Unit 2864